t c summary opinion united_states tax_court kurt h haben petitioner v commissioner of internal revenue respondent docket no 9852-14s l filed date kurt h haben pro_se alexander r roche for respondent summary opinion guy special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by unless otherwise indicated all section references are to the internal continued any other court and this opinion shall not be treated as precedent for any other case the internal_revenue_service irs office of appeals appeals_office issued to petitioner a notice_of_determination sustaining a proposed levy to collect penalties assessed against him pursuant to sec_6672 for the taxable periods ending date date and date periods at issue petitioner invoked the court’s jurisdiction by filing a timely petition for review of the determination pursuant to sec_6330 petitioner resided in illinois when the petition was filed the issues for decision are whether petitioner may contest his liability for the sec_6672 penalties in dispute if so whether he is liable for the sec_6672 penalties and if not whether the appeals_office abused its discretion in determining to proceed with the proposed levy action background some of the facts have been stipulated and are so found the stipulation of facts and the accompanying exhibits are incorporated herein by this reference continued revenue code as amended and in effect at all relevant times monetary amounts are rounded to the nearest dollar i petitioner’s background petitioner earned a bachelor’s degree from depaul university and a master’s degree from rosary college he is a certified_public_accountant from until date petitioner was employed by american consolidated transportation cos inc actc for much of that time and during the periods at issue he served as actc’s comptroller ii corporate structure actc is a holding_company for several subsidiary corporations including central states coach repairs inc cscr karen bingham is the majority owner and chief_executive_officer of actc and its subsidiary corporations iii bankruptcy proceedings beginning in and in the years that followed actc lost several important contracts as its revenues declined actc experienced financial difficulties and was unable to pay amounts due on certain bank loans in date actc and cscr filed for bankruptcy cscr subsequently failed to pay over to the irs federal employment_taxes for the periods at issue iv investigation and assessment of sec_6672 penalties revenue_officer jennifer gardner ro gardner investigated cscr’s failure to pay over its employment_taxes on date she interviewed petitioner and ms bingham to determine whether they should be considered responsible persons subject_to the provisions of sec_6672 ro gardner provided petitioner with notice privacy_act notice and notice could you be personally liable for certain unpaid federal taxes ro gardner considered petitioner to be combative during the interview and when the interview was completed he declined to sign form_4180 report of interview with individual relative to trust fund recovery penalty or personal liability for excise_taxes petitioner resigned his position at actc on date on date the irs mailed to petitioner a letter trust fund recovery penalty letter stating that the irs proposed to assess sec_6672 penalties against him as a person who failed to pay over cscr’s employment_taxes the letter described how petitioner could challenge the proposed assessments by submitting to the appeals_office a formal written protest the letter was sent to petitioner at his home address--a residence that he shared with his wife and son petitioner does not dispute that the irs sent the letter by certified mail to his correct last_known_address bill walsh the u s postal service usps letter carrier who delivered mail to petitioner’s address in early testified at trial and described in detail the usps procedures that he followed in attempting to deliver the letter to petitioner in accordance with usps procedures and consistent with notations that he placed on the envelope in which the letter was mailed to petitioner mr walsh first attempted to deliver the letter at petitioner’s residence on date when no one answered the door however he placed a usps form_3849 delivery notice reminder receipt in petitioner’s mailbox notifying him that the usps had attempted to deliver an item of certified mail from the irs and that he could visit his local post office to take delivery of the item or call the post office to request that the item be redelivered although mr walsh left two additional forms in petitioner’s mailbox on january and date petitioner did not appear at the post office to pick up the item nor did he call to request that the item be redelivered the usps subsequently returned the envelope bearing the letter to the irs marked in relevant part return to sender unclaimed unable to forward petitioner testified that he did not receive any forms from the usps in early and that he was unaware that the irs had proposed to assess sec_6672 penalties against him petitioner further testified that he may have been traveling away from home when the usps attempted to deliver the letter and he speculated that mr walsh may have placed the forms in the wrong mailbox v collection activities the record includes forms certificate of assessments payments and other specified matters summarizing activities in petitioner’s accounts for the periods at issue the account transcripts show that on date respondent assessed the sec_6672 penalties in dispute and sent to petitioner notices of the amounts due for each period and demand for payment petitioner testified that he first learned that the sec_6672 penalties had been assessed when the irs notified him that it would withhold a federal_income_tax refund that he had claimed for the record shows that on date the irs applied petitioner’s overpayment of dollar_figure for to offset a portion of the sec_6672 penalty assessed for the taxable_period ending date on date the irs sent to petitioner a final notice_of_intent_to_levy and notice of your right to a hearing notifying him that he owed sec_6672 penalties and related interest totaling dollar_figure for the periods at issue and that the irs proposed to collect the amount due by way of a levy action petitioner submitted to the appeals_office a timely request for an administrative the record does not reflect when petitioner was actually notified that his refund for had been withheld and so applied hearing asserting that he should not be held responsible for cscr’s failure to pay over its employment_taxes during the course of the appeals_office administrative hearing petitioner maintained that he was not liable for the sec_6672 penalties at issue the appeals_office determined however that petitioner had failed to take advantage of a prior opportunity to challenge the assessments in question and therefore he could not contest the existence or amount of his liabilities during the administrative hearing petitioner did not offer an alternative to or otherwise challenge the appropriateness of the proposed levy action on date the appeals_office issued to petitioner a notice_of_determination concerning collection action s under sec_6320 and or sustaining the proposed levy action petitioner filed with the court a timely petition for review of the determination continuing to press his claim that he is not liable for the sec_6672 penalties at issue i sec_6672 trust fund recovery penalties discussion employers are required to withhold and subsequently pay over to the irs federal income and employment_taxes from the wages of their employees see sec_3102 sec_3202 sec_3402 sec_3403 in accordance with sec_7501 employment_taxes are held to be a special fund in trust for the united_states and consequently are referred to as trust_fund_taxes see 436_us_238 132_tc_21 ndollar_figure a responsible_person sec_6672 provides in relevant part that any person who is required to collect truthfully account for and pay over any_tax imposed in title_26 and who willfully fails to do so is liable for a penalty equal to the amount of tax not accounted for and paid over the term person is defined in sec_6671 and includes any officer_or_employee of a corporation who is charged with performing the duties described in sec_6672 such persons are referred to as responsible persons and the term may be broadly applied 132_tc_301 b assessment of sec_6672 penalties pursuant to sec_6672 the commissioner normally may not assess a penalty unless he first notifies the responsible_person of the proposed assessment either in person or by written notice sent by mail to the person’s last known addresses see mason v commissioner t c pincite obiakor v commissioner tcmemo_2015_112 a letter provides a responsible_person with notice of a proposed assessment under sec_6672 and an opportunity to protest the matter with the appeals_office mason v commissioner t c pincite as previously mentioned petitioner maintains that he was not a responsible_person who willfully failed to pay over employment_taxes of cscr the court may consider this issue however only if we conclude that petitioner was entitled to contest his liability for the sec_6672 penalties at issue during the appeals_office administrative hearing ii administrative hearings and judicial review under sec_6330 sec_6331 authorizes the secretary to levy upon the property and the property rights of a taxpayer liable for taxes who fails to pay those taxes within days after notice_and_demand for payment is made the levy authorized by sec_6331 may be made with respect to unpaid tax only if the secretary has given written notice to the taxpayer no less than days before the levy sec_6331 sec_6330 requires that the written notice include the amount of the unpaid tax and information about the taxpayer’s right to an administrative hearing if the taxpayer requests an administrative hearing the appeals_office is charged with conducting the hearing sec_6330 in rendering an administrative determination in a collection review proceeding under sec_6330 the appeals_office must verify that the requirements of any applicable law and administrative procedure have been met in processing the taxpayer’s case sec_6330 a the appeals_office also must consider any issues raised by the taxpayer relating to the collection action including offers of collection alternatives relevant spousal defenses and challenges to the appropriateness of the collection action sec_6330 b a taxpayer may also challenge the existence or amount of his or her underlying tax_liability if the taxpayer did not receive a notice_of_deficiency or did not otherwise have an earlier opportunity to dispute the tax_liability sec_6330 finally the appeals_office must consider whether the collection action balances the need for efficient collection against the taxpayer’s concern that collection be no more intrusive than necessary sec_6330 sec_6330 grants this court jurisdiction to review the administrative determination made by the appeals_office if the taxpayer’s underlying tax_liability is properly in dispute the court will review the determination de novo 114_tc_176 where the underlying tax_liability is not properly at issue the court will review the determination for abuse_of_discretion id pincite see also 114_tc_604 an abuse_of_discretion occurs if the appeals_office exercises its discretion arbitrarily capriciously or without sound basis in fact or law 112_tc_19 iii whether petitioner may contest his liability for sec_6672 penalties petitioner contends that he was entitled to contest his liability for the sec_6672 penalties before the appeals_office because he did not receive the letter that the irs mailed to him on date respondent contends that he properly sent the letter by certified mail and that petitioner in effect turned his back on the opportunity to contest the proposed assessments by declining to claim his mail the court has previously held that a taxpayer may not deliberately refuse to accept delivery of a letter or a notice_of_deficiency and nevertheless maintain that he or she did not have a prior opportunity to dispute the underlying liability within the meaning of sec_6330 see giaquinto v commissioner tcmemo_2013_150 see also campbell v commissioner tcmemo_2013_57 bill walsh the usps letter carrier responsible for delivering petitioner’s mail in early described the usps procedures that he followed in attempting to deliver the letter to petitioner mr walsh impressed the court as a forthright and credible witness the record shows that mr walsh left forms in petitioner’s mailbox on january january and date informing him that an item of certified mail from the irs was being held for him at the local post office like the taxpayer in giaquinto v commissioner at petitioner was fully aware that the irs was evaluating whether he should be considered a responsible_person under sec_6672 ro gardner had informed petitioner of this fact when she interviewed him in date she characterized petitioner as combative during the interview process and she noted that he declined to sign form_4180 summarizing the substance of the interview petitioner failed to offer a persuasive explanation why he did not receive any of the three forms that mr walsh left in his mailbox although petitioner vaguely suggested that he may have been traveling away from home in early or that mr walsh may have placed the forms in the wrong mailbox he did not offer any objective evidence in support of either proposition considering all the facts and circumstances the court concludes that petitioner deliberately failed to claim the letter in accordance with sec_6330 it follows that petitioner was precluded from contesting his liability for the sec_6672 penalties at issue during the appeals_office administrative hearing iv review for abuse_of_discretion because petitioner’s underlying liability is not properly at issue we review the appeals office’s determination to proceed with the proposed levy action for abuse_of_discretion the record shows that the appeals_office properly verified that the requirements of applicable law and administrative procedure were met in processing petitioner’s case see sec_6330 a petitioner did not offer a collection alternative such as an installment_agreement or an offer-in- compromise or otherwise challenge the appropriateness of the collection action see sec_6330 b and in the absence of a financial statement or similar information from petitioner we are satisfied that the appeals_office balanced the need for efficient collection against concerns that collection be no more intrusive than necessary see sec_6330 on this record we conclude that the appeals_office did not abuse its discretion in determining to proceed with the proposed levy action to reflect the foregoing decision will be entered for respondent
